     Case 2:17-cv-01056-KJM-CKD Document 79 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       TOM MARK FRANKS,                                  No. 2:17-cv-1056 KJM CKD P
12                         Plaintiff,
13             v.                                          ORDER
14       J. CLARK KELSO, et al.,
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On February 18, 2020, the magistrate judge filed findings and recommendations, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff and defendant

23   Giddings have filed objections to the findings and recommendations. Plaintiff submitted timely

24   objections on February 25, 2020 (ECF No. 67), to which defendant Giddings responded (ECF No.

25   69); plaintiff then filed a second set on March 13, 2020 (ECF No. 70). Because plaintiff never

26   sought leave to file a second set of objections, and because the second set is not timely,1 the

27
     1
       Documents submitted by prisoners are deemed filed in court on the day submitted to prison
28   officials for mailing. Houston v. Lack, 487 U.S. 266, 270 (1988).
                                                      1
     Case 2:17-cv-01056-KJM-CKD Document 79 Filed 09/29/20 Page 2 of 2

 1   second set will be stricken. Plaintiff and Giddings each made additional unauthorized filings
 2   (ECF Nos. 75, 76), which the court disregards.
 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 4   court has conducted a de novo review of this case. Having reviewed the file, the court finds the
 5   findings and recommendations to be supported by the record and by the proper analysis.
 6          Accordingly, IT IS HEREBY ORDERED that:
 7          1. The objections submitted to the court by plaintiff on March 13, 2020 (ECF No. 70) are
 8   stricken.
 9          2. The findings and recommendations filed February 18, 2020, are adopted in full.
10          3. Defendant’s motion for summary judgment (ECF Nos. 35 & 50) is denied as to Claim
11   II in plaintiff’s complaint and is granted as to Claim III.
12          4. This matter is referred back to the assigned magistrate judge for further proceedings.
13   DATED: September 29, 2020.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
